          Case 1:17-cv-01894-RJS Document 88 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSEPH HAYDEN,

                                 Plaintiff,

         -v-
                                                                   No. 17-cv-1894 (RJS)
 CITY OF NEW YORK, NYPD OFFICER                                          ORDER
 AHMED ABDALLA, and NYPD OFFICER
 ADAM KOTOWSKI,

                                 Defendants.

RICHARD J. SULLIVAN, Circuit Judge:

        The Court is in receipt of a letter from Plaintiff, requesting clarification concerning the

deadline to respond to Defendants’ motions in limine, which were filed on October 2, 2020. (Doc.

No. 87.) Because it appears that Defendants filed their motions in limine at this time based on a

misunderstanding, and not because Defendants seek to litigate the motions before the parties

submit their revised Proposed Pretrial Order on October 20, 2020, IT IS HEREBY ORDERED

THAT Defendants’ motions are denied without prejudice to renewal. Consistent with the Court’s

June 24, 2020 order, the parties shall file any and all motions in limine after the filing of the revised

Proposed Pretrial Order, and in no event later than November 2, 2020. The deadlines for all other

submissions not discussed here shall remain unchanged from those provided in the June 24, 2020

order. Accordingly, oppositions to any motions in limine will remain due within one week of the

filing of those motions in limine.
           Case 1:17-cv-01894-RJS Document 88 Filed 10/08/20 Page 2 of 2




         The Clerk of the Court is respectfully directed to terminate the motions pending at

document numbers 86 and 87.

SO ORDERED.

Dated:         October 8, 2020
               New York, New York
                                                  ___________________________
                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
